Title: To James Madison from Robert Were Fox, 9 February 1808
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 9th. Feby: 1808

I did myself the pleasure of writing thee on the 9th. Ulto  Since that time there have arrived at this Port sundry Vessels as Pr. annex’d list.
The Hope Captn. Jones & her cargo have been liberated by the Commons, since which the Captors have found onboard her in a trunk belonging to a Passenger sundry dispatches from the French Government to their Officers in the West Indies in consequence of which the Captors have again taken possession of her.  The Jane Captn. Hall will I am informed have a Licence to proceed with her Cargo (consisting of Oil, Cocoa, Sugar &ca.) to Spain.
The Masters of American Vessels here not under detention continue to be at a great loss how to proceed fearing they will be liable to be Captured if they proceed to any place whatsoever.
I could at this time deliver onboard at London, Liverpool, or Bristol sheathing Copper & Bolts at 14d. 1/ 2 Pr lb.  I am with great respect Thy assured Friend

Rob W. Fox

